Title: To Thomas Jefferson from Petro Ancora, 15 August 1807
From: Ancora, Petro
To: Jefferson, Thomas


                        
                        The liberality ever evidenced by you, on every occasion that offered an opportunity either to cherish the
                            moral principle, or to ameliorate the condition of many, will not fail to suggest an apology for soliciting the patronage
                            of your named to the Subscription enclosed. To you, Sir, who have accurately weighed and so justly appretiated the
                            respective advantages likely to result from various public Institutions to the promotion of laudable policy and your truly
                            philanthropic views, a commendation of our undertaking is superfluous. Should it seem to you, that
                            no advantage to our Country is likely to accrue even from the cultivation of the
                                Fine Arts, this circumstance alone may well afford the strongest reason for relinquishing the enterprise in
                            contemplation. While a promising prospect once opened to your view, to reason from the past, fixes your patronage, adds
                            one more Item to the Catalogue of the acknowledgements of a free and enlightened Nation, and confirs an Obligation 
                  On Your
                            most obt hble servant
                        
                            P Ancora
                            
                        
                    